Citation Nr: 1812860	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as an upper respiratory infection.

2.  Entitlement to service connection for glaucoma, claimed as an eye condition.  


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The Veteran's claims file is currently under the jurisdiction of the Jackson, Mississippi RO.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has a respiratory disorder etiologically related to an in-service injury, event or disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Respiratory Disorder

The Veteran contends that he has an upper respiratory infection that is directly related to his active service.  Specifically, the Veteran contends that he was treated for an upper respiratory condition during service.  See Correspondence received September 2015.

To establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran has a current diagnosis of allergic rhinitis.  See, e.g., August 2016 VA examination.  Therefore, there is evidence of a current disability.

As to an in-service event, injury or disease, the Veteran's service treatment records reveal that the Veteran was treated for an upper respiratory infection in September 1966 and January 1967.  Accordingly, there is also evidence of an in-service condition in the form of an upper respiratory infection, and the issue remaining for consideration as to direct service connection is whether the Veteran's current allergic rhinitis is etiologically related to the in-service condition.

With respect to a nexus between the current disability and in-service event, the only competent medical opinion of record is the August 2016 VA opinion, which weighs against the Veteran's claim.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination. The VA examiner opined that the Veteran's current upper respiratory condition is less likely as not the same condition treated in service.  As rationale, the VA examiner stated that the Veteran did experience upper respiratory infections during service; however, there is no continuation of treatment from his active service.  The VA examiner further stated that chronic rhinitis involves the inflammation of the nasal passages that lasts for weeks to months which, may be caused by allergy, nasal irritants, structural, or other physiological problems.  The VA examiner concluded that there is no documentation that the Veteran's sinus condition was chronic in nature while in service.  

The only evidence indicating an association between the current allergic rhinitis and active duty are the Veteran's own assertions.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the cause of allergic rhinitis is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current upper respiratory infection had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of an upper respiratory infection.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's current allergic rhinitis is related to active service.  Moreover, such a finding is not supported by the record.  Specifically, there is no evidence of a chronic disability prior to the Veteran's 2014 diagnosis of allergic rhinitis.  Additionally, the August 2016 VA examiner opined that the Veteran's current allergic rhinitis is less likely than not related to his active service.  
 
In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current allergic rhinitis and his active military service.   In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for a respiratory disorder is denied.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining issue on appeal.

The Veteran seeks entitlement to service connection for glaucoma.  The Veteran was provided a VA examination as to his glaucoma in May 2014.  VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the Board finds the May 2014 VA examination relating to the Veteran's glaucoma is inadequate for decision-making purposes since the VA examiner failed to discuss the Veteran's in-service eye difficulties and failed to provide an adequate rationale.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran was diagnosed with glaucoma in 2011.  As to whether the Veteran's current glaucoma is related to his active service, the VA examiner merely stated that "[g]laucoma has an unknown etiology and is not [service-connected] for this Veteran."  The VA examiner did not provide a rationale for this opinion nor did the VA examiner address the Veteran's August 1967 in-service treatment for an eye condition.  As the examination is not adequate for decision-making purposes, the Veteran must be provided a VA addendum opinion to address whether the Veteran has a current eye disability and, if so, whether it is etiologically related to an in-service event, injury, or disease, including the August 1967 treatment for an eye condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please obtain any outstanding treatment records pertaining to the eyes.

2.  Please forward the record and a copy of this remand to the examiner who conducted the May 2014 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a) Provide a diagnosis for any eye disability demonstrated since service, found on current examination or in the record, to include glaucoma.  

b)  For each eye disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service, to include the August 1967 treatment for red and irritated eyes.

A complete rationale should be provided for all opinions given.  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection for glaucoma may be granted.  If the benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


